The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, AR 71611
Dear Senator Bradford:
This is in response to your request for an opinion regarding whether, pursuant to A.C.A. § 26-75-602(b) (Supp. 1993), a city of the first class may levy a tax of less than one percent (1%). In my opinion, the answer to your question is "no."
Arkansas Code Annotated Section 26-75-602(b) (Supp. 1993) provides:
  Any city of the first class in which is located a city park of one thousand (1,000) acres or more may, in a like manner, levy an additional tax of one percent (1%) upon the gross receipts or gross proceeds identified in subsection (c) of this section. Revenues collected from this additional tax shall be used by the city parks and recreation department for the promotion and development of city parks and recreation areas.
This provision authorizes a city of the first class to levy a one percent sales tax to be used for the promotion and development of city parks and recreation areas. It does not, in my opinion, authorize a tax levy of less than one percent for that purpose. This office has previously concluded that similar statutory provisions authorizing the levy of only a one percent sales tax do not provide authority for the levy of a tax less than one percent. See Opinion Nos. 91-121 and 90-130, copies of which are enclosed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosures